Order entered August 19, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00191-CV

                            BALTASAR D. CRUZ, Appellant

                                            V.

                        JAMES VAN SICKLE, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-09275

                                         ORDER
       The Court has before it appellant’s August 15, 2013 “amended unopposed motion for

leave to file appellant’s brief in excess of word count and page limits imposed by the Texas

Rules of Appellate Procedure and the Local Rules of this Court.” We DENY the motion.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE